207 F.2d 774
STRICKLAND TRANSPORTATION CO., Inc., Appellant,v.UNITED STATES of America, Appellee.
No. 14710.
United States Court of Appeals Fifth Circuit.
November 11, 1953.

Appeal from the United States District Court for the Northern District of Texas.
Ralph W. Currie, Dallas, Tex., for appellant.
Heard L. Floore, U. S. Atty., Ft. Worth, Tex., John C. Ford, Asst. U. S. Atty., Dallas, Tex., Paul A. Sweeney, Chief, Appellate Section, D. of J., Joseph Kovner, Attorney, D. of J., Washington, D. C., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On consideration of the Stipulation of the Parties filed in the above entitled and numbered cause, that the judgment of the District Court appealed from in this cause be reversed and remanded to the trial court, with instructions to the trial court to enter judgment in favor of appellant, Strickland Transportation Co., Inc., and against the appellee, the United States of America, in the principal amount of $905.95, and that the mandate further provide that interest on the aforesaid judgment be allowed as provided by law, and that neither party recover costs as against the other;


2
It is now here ordered and adjudged by this Court that the judgment of the said District Court appealed from in this cause be, and the same is hereby reversed; and that said cause be, and it is hereby remanded to the trial court with instructions to the trial court to enter judgment in favor of appellant, Strickland Transportation Co., Inc., and against the appellee, the United States of America, in the principal amount of $905.95, and that the mandate further provide that interest on the aforesaid judgment be allowed as provided by law, and that neither party recover costs as against the other.


3
It is further ordered by the Court that a certified copy of the stipulation and this judgment be forthwith forwarded to the Clerk of the United States District Court, at Dallas, Texas, as the mandate in the case.


4
Reversed and remanded on joint stipulation of the parties.